Citation Nr: 1734939	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-29 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left foot fracture with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and C.S. 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from September 1988 to June 1993.    

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

The evidence shows severe disability from a left foot fracture with degenerative joint disease.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the Veteran's left foot fracture with degenerative joint disease are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5284 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left foot fracture with degenerative joint disease is currently rated as 10 percent disabling under Diagnostic Code (DC) 5284.  DC 5284 provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a.  Additionally, if there is actual loss of use of the foot, then a 40 percent evaluation is warranted.  

Here, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a private physician in April 2017.  After examination of the Veteran, the physician opined that the symptoms of the Veteran's left service-connected left foot condition were severe.  Moreover, the Veteran described the pain he experienced in his left foot as an eight of ten on a one through ten pain scale.  See April 2017 Hearing Transcript at 4.  Additionally, he stated that his left foot movement is very limited.  See id. at 6.  With regard to walking, the Veteran stated that he has a cane but that he does not use it often.  See id. 

Based on the foregoing, the Board finds that the evidence of record warrants a 30 percent disability rating for the Veteran's left foot fracture with degenerative joint disease throughout the period on appeal.   While the Board notes that a May 2011 VA examination report diagnosed moderate degenerative joint disease of the left foot, the Veteran testified that his condition has continued to worsen since the May 2011 examination.  Given the totality of the evidence of record, lay and medical, the Board finds that the Veteran's disability picture more nearly approximates severe symptomatology throughout the period on appeal.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Finally, the Board finds that a 40 percent rating is not warranted, as such a rating is only warranted when a Veteran has actual loss of use of the foot, and the evidence of record indicates that the Veteran has use of his left foot.  


ORDER

Entitlement to an evaluation of 30 percent for a left foot fracture with degenerative joint disease is granted throughout the appeal period.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


